Exhibit 10.1




MEMO




DATE: May 22, 2012

 

FROM: David Kugelman, Atlanta Capital

 

TO: Gerald Sullivan, Sibling

 

RE: Series Stock Issuance




On March 30, 2012, I entered into an agreement with SIBE for the purchase of
certain shares of the Company's series stock. At the time I believed I would
have the time and resources to fulfill a commitment to SIBE in consideration of
the shares. Since then I have had a significant change in my allocation of time
and resources and can no longer fulfill the commitment to SIBE. I would like to
return and cancel the shares which were issued to me, through my Atlanta Capital
entity. I have not been delivered a certificate yet, so please simply cancel the
agreement I provided in the purchase.







I wish you the best of luck on your future, and please keep me informed of your
progress.







Sincerely,




/s/ David Kugleman




David Kugelman

Atlanta Capital



